Confidential

LETTER AGREEMENT
This Letter Agreement is effective as of [__], 2015, by and between Atmel
Corporation (together with its successors and assigns, the “Company”), and the
undersigned officer of the Company (“Executive”). In consideration of
Executive’s efforts to facilitate the execution, integration and management of
the potential transaction being considered by the Company, this Letter Agreement
sets forth an agreement between Executive and the Company regarding the
treatment of taxes under Section 4985 of the Internal Revenue Code (the “Code”)
that could become payable by Executive as a result of the potential transaction,
even though the potential transaction is not expected, designed or intended to
result in any tax under Section 4985 of the Code.
1. If the Company, the Accountants or the Internal Revenue Service determines
that any “specified stock compensation” (within the meaning of Section 4985(e)
of the Code) payable or paid by the Company (or any member of its “expanded
affiliated group” as defined in Section 4985(e)(4) of the Code) to or for the
benefit of Executive or a member of such individual’s family (within the meaning
of Section 4985(a) of the Code) is subject to the excise tax imposed by Section
4985 of the Code (including any interest, penalties or additions to tax relating
thereto) (the “4985 Excise Tax”), then the Company shall pay to Executive by
wire transfer in immediately available funds, or directly remit to the
applicable tax authority, no later than ten (10) business days prior to the date
the 4985 Excise Tax is required to be paid by Executive, an additional amount
(the “4985 Gross-up Payment”) equal to the sum of (a) the 4985 Excise Tax
payable by Executive; plus (b) the amount necessary to put Executive in the same
net after-tax position (taking into account any and all applicable federal,
state, local and foreign income, employment, excise and other taxes (including
the 4985 Excise Tax and any income and employment taxes imposed on the 4985
Gross-up Payment pursuant to Section 4985(f)(2) or any other provision of the
law)) that Executive would have been in if Executive had not incurred any
liability for taxes under Section 4985 of the Code. All payments to Executive
under this Letter Agreement shall be made in U.S. dollars.
2. Unless Executive and the Company otherwise agree in writing, any
determination required under this Letter Agreement shall be made in writing by
the Company’s nationally recognized United States independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Letter Agreement, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 4985 of the Code. The Accountants shall provide detailed supporting
calculations to the Company and Executive as requested by the Company or
Executive at least 60 days prior to the date the 4985 Excise Tax is required to
by paid by Executive or withheld by the Company. Executive and the Company shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Letter Agreement.
The Company shall bear all costs the Accountants may reasonably incur in
connection with any calculations contemplated by this Letter Agreement. The
Company and the Accountants shall agree to maintain the confidentiality of any
personal tax or other information provided by Executive in connection with this
Agreement.
3. In the event that it is subsequently claimed by the Internal Revenue Service
or other agency that the 4985 Excise Tax required to be paid by Executive is
greater than the amount previously determined by the Accountants, the Company
shall promptly pay to Executive, or directly remit to the applicable tax
authority, such additional 4985 Gross-up Payment relating to such increased 4985
Excise Tax (including, for the avoidance, of doubt, any additional interest,
penalties or additions thereto), as well as prompt reimbursement for reasonable
legal, accounting and other related costs and expenses (collectively, the
“Additional Third Party Costs”) incurred by Executive in connection with the
calculation of the 4985 Excise Tax and 4985 Gross-up Payment, plus the amount
necessary to put Executive in the same net after-tax position (taking into
account any and all applicable federal, state, local and foreign income,
employment, excise and other taxes (including the 4985 Excise Tax and any income
and employment taxes imposed on the 4985 Gross-up Payment pursuant to Section
4985(f)(2) or any other provision of the law)) that Executive would have been in
if Executive had not incurred any additional 4985 Excise Tax, 4985 Gross-up
Payment or Additional Third Party Costs.
This Letter Agreement is unconditional, irrevocable and not subject to offset
for any reason. The Company shall take no action that would impair or adversely
affect Executive’s ability to receive the full and immediate benefits of this
Letter Agreement, as necessary. The Company submits to the exclusive
jurisdiction of the state and federal courts sitting in the Northern District of
California in the county of San Francisco or Santa Clara for any matter related
to, arising under or in connection with this Letter Agreement.
This Letter Agreement does not affect any other terms of, or in any way waive
any other rights that Executive may have under, any other agreements between
Executive and the Company or the compensation and benefit plans of the Company
or any of its affiliates in which Executive currently participates.


[Signature page follows]
The undersigned has executed this Letter Agreement as of the date first set
forth above.
 
ATMEL CORPORATION




By:______________________________
Name:
Title:










EXECUTIVE




______________________________





 